      Case 2:03-cr-00172-MHT-SRW Document 327 Filed 08/20/21 Page 1 of 1


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )      CRIMINAL ACTION NO.
       v.                              )         2:03cr172-MHT
                                       )              (WO)
CALVIN LAVALLE COUCH                   )

                                   ORDER

       It is ORDERED that the supervising United States

Probation Officer shall file a status report by January

13,     2022,     detailing      whether     there     has    been     full

compliance with the court’s August 13, 2021, order on

conditions        of    supervised      release      (Doc.    326),        and

describing        how    defendant      Calvin     Lavalle     Couch        is

progressing.

       DONE, this the 20th day of August, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
